     Case
     Case3:18-cv-00437-RCJ-WGC
          3:18-cv-00437-RCJ-WGC Document
                                Document203
                                         200 Filed
                                             Filed07/16/20
                                                   07/15/20 Page
                                                            Page11of
                                                                  of10
                                                                     5




2

3

4

5

6                                        UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEV ADA
7

8                                                      )       Case #3 :18-cv-00437-RCJ-WGC
                                                       )
9     RANDALL HIX,
                                                       )
                                                       )       VERIFIED PETITION FOR
10                       Plaintiff(s),                 )       PERMISSION TO PRACTICE
                                                       )       IN THJS CASE ONLY BY
11            VS .                                     )       ATTORNEY NOT ADMITTED
                                                       )       TO THE BAR OF THIS COURT
12
      BIOMET, INC. , et al.                            )       AND DESIGNATION OF
                                                       )       LOCAL COUNSEL
13                                                     )
                         Defendant( s).                )
14                                                             FILING FEE IS $250.00

15

16                   Navan Ward, Jr.                 , Petitioner, respectfully represents to the Court:
              - - - (name
                    -  -~     ~ - ~ --
                          of petitioner)
17
              1.         That Petitioner is an attorney at law and a member of the law firm of
18
                                 Beasley , Allen, Crow, Methvin, Portis & M iles, P.C.
19                                                     (firm name)

20     with offices at                    Overlook II, 2839 Paces Ferry Road SE, Suite 400
                         - - - - - - - - - - - - : - - ----:--:-----:-- - - - - - -- - - - -
                                                     (street address)
21
                            •Atlanta                                  Georgia                      30339
22                           (city) .                                  (state)                    (zip code)

23              (800) 898-2034                       Navan. Ward@BeasleyAllen.com
        (area code + telephone number) .                     (Email address)
24
              2.·        That Petitioner l~as be~n retained personally or as a member of the law firm by
25
                              al_l ~
       _ _ _ _ _----,,-R_a_n_d..,,.. H_ix_ _ __ __          to provide legal representation in connection with
26              [client(s)]

27     the above-entitled case now pending before this Court.

28
                                                                                                           R~\'. 5/16
     Case
     Case3:18-cv-00437-RCJ-WGC
          3:18-cv-00437-RCJ-WGC Document
                                Document203
                                         200 Filed
                                             Filed07/16/20
                                                   07/15/20 Page
                                                            Page22of
                                                                  of10
                                                                     5




                       That since      09/27/2002              , Petiti oner has been and presentl y is a
                                    ---- -  - -- - -
                                         (date)
 2     member in good standing of the bar of the highest Court of the State of             Alabama
                                                                                            (state)
 3     where Petitioner regularly practices law. Petitioner shalI attach a certificate from the state bar or

 4     from the clerk of the supreme court or highest admitting court of each state, territory. or insular
 5     possession of the United States in which the applicant has been admitted to practice law certi fyi ng
 6     the applicant's membersrup therein is in good standing.
 7            4.       That Petitioner was admitted to practice before the following United States District

 8     Cowts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good

10     standing of the bars of said Courts.

11                            Court                              Date Admitted             Bar Number

12         USDC - AL (Middle & N01thern Districts)                 10/16/2002               9527-A57W

13                 USDC - AL (Southern District)                   12/2/2002                9527-A57W

14        USDC - MS (Northern & Southern Districts)                4/29/2003                   100921

15                          New York                               7/15/2016                  5451755

16                          Tennessee                              11/4/2016                   34931

17                          Mississippi                            04/23/2003                  100921

18                           Alabama                               09/27/2002            ASB-9527-A57W

19
              5.       That there are or have been no disciplinary proceedings instituted against petitioner,
20
      nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
      or administrative body, or any resignation or termination in order to avoid disciplinary or
22
      disbarment proceedings, except as described in detail below:
23
       (State "none" if Petitioner has no disciplinary proceedings, etc.) None
24

25

26

27

28                                                       2                                              Rev. 5/16
 Case
 Case3:18-cv-00437-RCJ-WGC
      3:18-cv-00437-RCJ-WGC Document
                            Document203
                                     200 Filed
                                         Filed07/16/20
                                               07/15/20 Page
                                                        Page33of
                                                              of10
                                                                 5




             6.       That Petitioner has never been denied admi ssion to the State 11ar or Nevada. (Give
 2   particulars if ever denied admission):
 3   (State "none" if Petitioner has never been denied admi ssion .) None
 4

 5

 6           7.       That Petitioner is a member of good standing in the fo llowing Bar Associations.
 7   :(State "none" if Petitioner is not a member of other Bar Associations.) Alabama. Mississippi,
     Tennessee, and New York
 8
 9
10           8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11 -2
11   (formerly LR IA 10-2) dw-ing   the past three (3) years in the following matters: (State "none" ifno applications. )
12   Date of Application                  Cause                        Title of Court                 Was App lication
                                                                     Administrative Body                Granted or
13                                                                     or Arbitrator                      Denied
14             None

15

16

17

18

19                      (If necessary, please attach a statement of additional applications)

20           9.       Petitioner consents to the j urisdiction of the comts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23           10.      Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25           11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27

28                                                             3                                                 Rcv.S/ 16
Case
Case3:18-cv-00437-RCJ-WGC
     3:18-cv-00437-RCJ-WGC Document
                           Document203
                                    200 Filed
                                        Filed07/16/20
                                              07/15/20 Page
                                                       Page44of
                                                             of10
                                                                5
Case
Case3:18-cv-00437-RCJ-WGC
     3:18-cv-00437-RCJ-WGC Document
                           Document203
                                    200 Filed
                                        Filed07/16/20
                                              07/15/20 Page
                                                       Page55of
                                                             of10
                                                                5




             16th day of July, 2020.
Case
Case 3:18-cv-00437-RCJ-WGC
     3:18-cv-00437-RCJ-WGC Document
                           Document 200-1
                                    203 Filed
                                          Filed07/16/20
                                                07/15/20 Page
                                                          Page6 1ofof105
Case
Case 3:18-cv-00437-RCJ-WGC
     3:18-cv-00437-RCJ-WGC Document
                           Document 200-1
                                    203 Filed
                                          Filed07/16/20
                                                07/15/20 Page
                                                          Page7 2ofof105
Case
Case 3:18-cv-00437-RCJ-WGC
     3:18-cv-00437-RCJ-WGC Document
                           Document 200-1
                                    203 Filed
                                          Filed07/16/20
                                                07/15/20 Page
                                                          Page8 3ofof105
Case
Case 3:18-cv-00437-RCJ-WGC
     3:18-cv-00437-RCJ-WGC Document
                           Document 200-1
                                    203 Filed
                                          Filed07/16/20
                                                07/15/20 Page
                                                          Page9 4ofof105
Case
Case 3:18-cv-00437-RCJ-WGC
     3:18-cv-00437-RCJ-WGC Document
                           Document 203
                                    200-1Filed
                                            Filed
                                                07/16/20
                                                  07/15/20Page
                                                            Page
                                                               105ofof10
                                                                       5
